DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments filed 12/09/2021 are acknowledged and have been fully considered. Claims 1-10 and 13-15 have been amended; claim 16 has been canceled; no claims have been added or withdrawn. Claims 1-15 are now pending and under consideration.
The previous objections to the drawings have been withdrawn, in light of the amendments to Fig. 8, and in light of the amendments to claim 6.
The previous rejection of claim 6 under 35 U.S.C. 112(a) has been withdrawn, in light of the amendments to claim 6.
The previous rejections of claims 1-16 under 35 U.S.C. 112(b) have been withdrawn, in light of the amendments to at least claims 1, 2, 6, 8 and 10, and in light of the cancellation of claim 16.

Applicant's arguments on pages 10-12 of the remarks regarding the rejection of independent claim 1, as amended, under 35 U.S.C. 102(a)(1) as being anticipated by EP 3014975 A1 to Koepf et al. have been fully considered, but they are not persuasive. 
Firstly, Applicant generally asserts on page 11 of the remarks that:

    PNG
    media_image1.png
    133
    618
    media_image1.png
    Greyscale

The examiner respectfully disagrees. Koepf teaches, for example, that a control or regulating unit 16 includes a memory unit storing an operating program that first detects blockage in a first blocking case, then switches off of the drive unit 4 (or 4’) responsive to the detected blockage in the first blocking case, and then performs control or regulation of the drive unit 4 (or 4’) upon again actuating the drive unit 4 (or 4’) after switching off the drive unit 4 (or 4’) after detecting the blockage (as discussed by at least ¶ 0004, 0009-0010, 0013-0026, 0028-0035, 0041-0045 & 0050 of Koepf). Therefore, it is understood that the detected blockage is at least temporarily stored via the operating program of the memory unit of the control or regulating unit 16 in order to facilitate the control or regulation of the drive unit 4 (or 4’) upon again actuating the drive unit 4 (or 4’) after switching off the drive unit 4 (or 4’) after detecting the blockage. Thus, it is understood that Koepf fully teaches “a memory configured to store, when the engine has stopped, stop reason information indicating a reason why the engine has stopped,” as recited by independent claim 1, as amended, under a broadest reasonable interpretation.
Next, Applicant generally asserts on page 12 of the remarks that: 

    PNG
    media_image2.png
    208
    619
    media_image2.png
    Greyscale

The examiner respectfully disagrees. Koepf also teaches, for example, that a processor unit of the control or regulating unit 16, as designed (and without modification), is capable of performing functions including performing the control or regulation of the drive unit 4 (or 4’) (e.g., “set an operation mode of the engine and the rotary to a safe mode”) upon again actuating the drive unit 4 (or 4’) after switching off the drive unit 4 (or 4’) based on the detection of the blockage in the first blocking case prior to the switching off of the drive unit 4 (or 4’), as compared to other times in which the drive unit 4 (or 4’) is differently controlled or regulated responsive to again actuating the drive unit 4 (or 4’) after a prior switching off of the drive unit 4 (or 4’) that is not based on any detection of blockage (as discussed by at least ¶ 0004, 0009-0010, 0013-0026, 0028-0035, 0041-0045 & 0050 of Koepf). Thus, it is also understood that Koepf fully teaches that “the processor circuitry is further configured to: determine, when a request to restart the engine is made, whether or not the stop reason information stored in the memory indicates that the engine has stopped due to locking of the rotary; and set an operation mode of the engine and the rotary to a safe mode if the processor circuitry determines that the stop reason information indicates that the engine has stopped due to locking of the rotary,” as recited by independent claim 1, as amended, under a broadest reasonable interpretation.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites “height adjustor” in line 3, which appears to be a misspelling of --height adjuster--.
Claim 3 recites “height adjustor” in line 6, which appears to be a misspelling of --height adjuster--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “ignition device” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, as amended, now recites “an LED, a liquid crystal display device, and/or a sound output device for outputting a warning for prompting an operator to check a state of the work portion when in the safe mode” in lines 3-5. Firstly, it is unclear what exactly is meant by “and/or” in line 3 in the context of “an LED, a liquid crystal display device, and/or a sound output device for outputting a warning for prompting an operator to check a state of the work portion when in the safe mode” in lines 3-5, as it is unclear whether “and/or” is intended to refer to all of the “LED,” the “liquid crystal display device,” and the “sound output device,” or whether “and/or” is merely intended to refer to the “liquid crystal display device” and the “sound output device.” Also, it is unclear what exactly is meant by the claim phrase “for outputting a warning for prompting an operator to check a state of the work portion when in the safe mode” in lines 4-5 in the context of “an LED, a liquid crystal display device, and/or a sound output device for outputting a warning for prompting an operator to check a state of the work portion when in the safe mode” in lines 3-5, as it is unclear whether the claim phrase “for outputting a warning for prompting an operator to check a state of the work portion when in the safe mode” is intended to refer to each of the “LED,” the “liquid crystal display device,” and the “sound output device,” or whether the claim phrase “for outputting a warning for prompting an operator to check a state of the work portion when in the safe mode” is merely intended to refer to the “sound output device.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3014975 A1 to Koepf et al. (hereinafter: “Koepf”).
With respect to claim 1, Koepf teaches a work machine (gardening machine, such as a brush cutter 2 or a lawnmower 100, as depicted by Figs. 1-4 in view of at least ¶ 0003 & 0005) comprising: an engine (drive unit 4 or drive unit 4’, as depicted by Figs. 1-4 in view of at least ¶ 0008); a rotary driven by the engine {cutting knife 6 or cutting knife 6’ [or cutting thread (or cutting line) (not shown)], as depicted by Figs. 1-4 in view of at ¶ 0003-0008, 0010, 0038-0039 & 0047}; and a processor circuitry configured to control the engine (control or regulating unit 16 includes a processor unit, as depicted by Figs. 1-4 in view of at least ¶ 0009-0012, 0016-0017, 0021-0026, 0038, 0041-0045, 0047 & 0049-0050); and a memory configured to store, when the engine has stopped, stop reason information indicating a reason why the engine has stopped [as discussed by at least ¶ 0004, 0009-0010, 0013-0026, 0028-0035, 0041-0045 & 0050, the control or regulating unit 16 includes a memory unit storing an operating program that first detects blockage in a first blocking case, then switches off of the drive unit 4 (or 4’) responsive to the detected blockage in the first blocking case, and then performs control or regulation of the drive unit 4 (or 4’) upon again actuating the drive unit 4 (or 4’) after switching off the drive unit 4 (or 4’) after detecting the blockage, such that it is understood that the detected blockage is at least temporarily stored via the operating program of the memory unit of the control or regulating unit 16 in order to facilitate the control or regulation of the drive unit 4 (or 4’) upon again actuating the drive unit 4 (or 4’) after switching off the drive unit 4 (or 4’) after detecting the blockage], wherein the processor circuitry is further configured to: determine, when a request to restart the engine is made, whether or not the stop reason information stored in the memory indicates that the engine has stopped due to locking of the rotary; and set an operation mode of the engine and the rotary to a safe mode if the processor circuitry determines that the stop reason information indicates that the [as discussed by at least ¶ 0004, 0009-0010, 0013-0026, 0028-0035, 0041-0045 & 0050, the control or regulating unit 16, as designed (and without modification), is capable of performing functions including performing the control or regulation of the drive unit 4 (or 4’) (e.g., “set an operation mode of the engine and the rotary to a safe mode”) upon again actuating the drive unit 4 (or 4’) after switching off the drive unit 4 (or 4’) based on the detection of the blockage in the first blocking case prior to the switching off of the drive unit 4 (or 4’), as compared to other times in which the drive unit 4 (or 4’) is differently controlled or regulated responsive to again actuating the drive unit 4 (or 4’) after a prior switching off of the drive unit 4 (or 4’) that is not based on any detection of blockage], wherein the safe mode is an operation mode for lessening damage to the engine and the rotary resulting from an object coming into contact with the work portion [the claim phrase “for lessening damage to the engine and the rotary resulting from an object coming into contact with the rotary” appears to merely define a recitation of intended use or purpose, and, in general recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02 & 2114_II); nevertheless, as discussed by at least ¶ 0013, 0016-0025 & 0041]. 

With respect to claim 7, Koepf teaches the work machine according to claim 1, further comprising an LED, a liquid crystal displace device, and/or a sound output device for outputting a warning for prompting an operator to check a state of the work portion when in the safe mode (as discussed by at least ¶ 0020 & 0025).

With respect to claim 9, Koepf teaches the work machine according to claim 1, wherein the processor circuitry is further configured to: accept an instruction to stop the engine (as discussed by at least ¶ 0011-0012); and write, in the memory, the stop reason information indicating that the engine has stopped based on the instruction to stop the engine, when the engine has stopped based on the instruction to stop the engine, and write, in the memory, the stop reason information indicating that the engine has stopped based on locking of the rotary when the engine has stopped without the instruction to stop the engine (as discussed in detail above with respect to claim 1). 

With respect to claim 10, Koepf teaches the work machine according to claim 1, wherein if a cause of locking of the rotary is that a density of work objects is higher than a predetermined density, the processor circuitry increases output of the engine to make the output of the engine greater than that before locking of the rotary occurred (as discussed by at least ¶ 0022, 0042 & 0049). 

With respect to claim 13, Koepf teaches the work machine according to claim 1, wherein the rotary is a blade (6 or 6’) for mowing lawn grass (as depicted by at least Figs. 1-4 in view of at least ¶ 0003-0006, 0027, 0039 & 0048). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koepf in view of U.S. Patent No. 5,325,650 to Fuse et al. (hereinafter: “Fuse”).
With respect to claim 3, Koepf teaches the work machine according to claim 1; however, Koepf appears to lack a clear teaching as to whether the work machine further includes a height adjustor configured to adjust a ground height of the rotary, wherein, when in the safe mode, the processor circuitry controls the height adjustor and gradually lowers the ground height of the rotary from a first ground height to a second ground height.
Fuse teaches an analogous work machine (apparent from at least Fig. 1) including: a rotary, and a height adjustor configured to adjust a ground height of the rotary, wherein, when in a safe mode responsive to blockage of the rotary, processor circuitry controls the height adjustor and first raises the ground height of the rotary from a second ground height to a first ground height and then afterward lowers the ground (as discussed by at least Col. 1, lines 50-65).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the work machine of Koepf with the teachings of Fuse to further include a height adjustor configured to adjust a ground height of the rotary, wherein, when in the safe mode, the processor circuitry controls the height adjustor and gradually lowers the ground height of the rotary from a first ground height to a second ground height because Fuse teaches that such control via a height adjustor beneficially reduces clogging of a work machine by cut grass during operation before returning to normal operating height upon resolving of the clogging.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koepf in view of U.S. Patent Application Publication NO. 2019/0111789 to Matsuda et al. (hereinafter: “Matsuda”).
With respect to claim 4, Koepf teaches the work machine according to claim 1, further comprising: a drive wheel (apparent from at least Figs. 2 & 4); however, Koepf appears to lack a clear teaching as to whether the work machine further includes a drive wheel motor configured to rotate the drive wheel, wherein, when in the safe mode, the processor circuitry stops the drive wheel motor.
Matsuda teaches an analogous work machine (apparent from at least Figs. 1 & 2) including a drive wheel and a drive wheel motor configured to rotate the drive wheel, wherein processor circuitry stops the drive wheel motor at times including when the (apparent from at least Fig. 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the work machine of Koepf with the teachings of Matsuda to further include a drive wheel motor configured to rotate the drive wheel, wherein, when in the safe mode, the processor circuitry stops the drive wheel motor because Matsuda teaches that drive wheel motors that rotate the drive wheels of the work machine beneficially provide powered travel of the work machine, and Matsuda teaches that such control, by processor circuitry, of a drive wheel motor to stop rotation of a drive wheel responsive to braking by an operator beneficially stops travel of the work machine at times including when the operator attempts to stop travel of the work machine via the braking, including in an emergency situation. Therefore, in such a modification, it is understood that the processor circuitry would necessarily stop the drive wheel motor when in the safe mode at times when an operator of the work machine attempts to stop the work machine via braking.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koepf in view of U.S. Patent Application Publication No. 2016/0252024 to Gruell et al. (hereinafter: “Gruell”).
With respect to claim 5, Koepf teaches the work machine according to claim 1, further comprising: a clutch configured to transmit and cut off motive power from an output shaft of the engine to a power shaft of the rotary, the clutch being provided between the output shaft of the engine and the power shaft (as discussed by at least ¶ 0005-0008 & 0041-0042); and a sensor configured to detect an engine speed of the engine (as discussed by at least ¶ 0010, 0022, 0042-0043, 0047 & 0049), and the processor circuitry switches off the engine if an increase rate of the engine speed of the engine detected by the sensor is smaller than a threshold when in the safe mode (as discussed by at least ¶ 0013-0022, 0028-0029, 0031 & 0033); however, Koepf appears to lack a clear teaching as to whether the processor circuitry switches the clutch from a transmission state to a cutoff state if an increase rate of the engine speed of the engine detected by the sensor is smaller than a threshold when in the safe mode. 
Gruell teaches an analogous work machine including processor circuitry and a clutch, where the processor circuitry switches the clutch from a transmission state to a cutoff state as a means of stopping engine rotation when switching off an engine in the alternative to stopping the engine rotation via braking (as discussed by at least ¶ 0032 & 0046).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the work machine of Koepf with the teachings of Gruell such that the processor circuitry switches the clutch from a transmission state to a cutoff state if an increase rate of the engine speed of the engine detected by the sensor is smaller than a threshold when in the safe mode because such a modification would merely amount to a simple substitution of one known element (switching a clutch from a transmission state to a cutoff state) for another (braking) to obtain predictable results (e.g., see: MPEP 2143_I_B).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koepf in view of U.S. Patent Application Publication No. 2015/0225027 to Ertel et al. (hereinafter: “Ertel”).
With respect to claim 14, Koepf teaches the work machine according to claim 1; however, Koepf appears to lack a clear teaching as to whether the rotary is a rotary for cultivating soil.
Ertel teaches an analogous work machine configured to releasably couple a number of interchangeable attachments or work implements to a common power unit (as discussed by the Abstract and at least ¶ 0129), the interchangeable attachments or work implements including a lawn mower attachment (apparent from at least Figs. 1 & 2) and an attachment configuration including a tiller configuration (as discussed by at least ¶ 0129).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the work machine of Koepf with the teachings of Ertel so as to be configured to releasably couple a number of different interchangeable attachments or work implements to the engine of the work machine, including one attachment in which the rotary is a rotary for cultivating soil and another attachment in which the rotary is a cutting knife (or cutting thread) for cutting grass, to improve versatility of the work machine, thereby enabling an owner of the work machine to avoid purchasing different work machines for different types of work (e.g., lawn mowing, cultivating soil, raking out snow, pressure washing, power generating).

With respect to claim 15, Koepf teaches the work machine according to claim 1; however, Koepf appears to lack a clear teaching as to whether the rotary is an auger for raking out snow.
Ertel teaches an analogous work machine configured to releasably couple a number of interchangeable attachments or work implements to a common power unit (as discussed by the Abstract and at least ¶ 0129), the interchangeable attachments or work implements including a lawn mower attachment (apparent from at least Figs. 1 & 2) and a snow thrower attachment having an auger (apparent from at least Figs. 11 & 12).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the work machine of Koepf with the teachings of Ertel so as to be configured to releasably couple a number of different interchangeable attachments or work implements to the engine of the work machine, including one attachment in which the rotary is an auger for raking out snow and another attachment in which the rotary is a cutting knife (or cutting thread) for cutting grass, to improve versatility of the work machine, thereby enabling an owner of the work machine to avoid purchasing different work machines for different types of work (e.g., lawn mowing, cultivating soil, raking out snow, pressure washing, power generating).

Allowable Subject Matter
Claims 2, 6, 8, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747